Citation Nr: 1106875	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-33 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left leg disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Veteran appeared at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

In August 2009, the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development and a VA examination.  The AMC/RO substantially 
complied with the remand, continued to deny the claim, and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The AMC/RO's October 2009 letter to the Veteran asked him to 
identify the names and addresses of any providers or facilities 
that may have treatment records related to him, and to send any 
records in his possession.  He did not respond to the letter in 
any manner.  Nonetheless, the Board notes that the May 1981 
Report Of Medical Examination For Discharge is not the last 
medical assessment of the Veteran's active service.  
Specifically, service treatment records dated in November 1981 
indicate that the appellant was to be referred to Medical and 
Physical Evaluation Boards for his left lower extremity disorder.  
The available service treatment records in the claims file do not 
include a report from either board that would indicate the 
medical status of any left leg disorder at separation.  Some of 
the Veteran's written submissions note a desertion or absence 
without leave.  The service personnel records are not in the 
claims file.

The February 2010 examination report notes that the examiner 
diagnosed lymphedema and opined that there was a 50-50 
probability the diagnosed disorder was related to the one for 
which the service treatment records note the Veteran was treated 
for during active service.  Rather than referring the examination 
report and claims file back to the examiner, see 38 C.F.R. § 4.2 
(2010), the AMC/RO rejected the opinion as unsupported finding 
that it did not address the 20-year hiatus between the Veteran's 
separation from active service and 2006, when he filed his claim.  
The Board also notes that the examiner did not address the 
Board's question whether there was pre-service existence of the 
same or similar symptomatology.  The examiner is advised that an 
adequate medical opinion contains a full explanation of the 
rationale for the opinion.  Conclusory opinions are rarely 
helpful for an informed appellate review.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall request National 
Personnel Records Center to provide the 
Veteran's service personnel records.  The 
Center shall also be asked to ascertain if 
there any clinical or inpatient records 
related to the Veteran that were generated at 
either Naval Hospital Camp Pendleton, 
California, and/or Naval Hospital, San Diego, 
California.  The AMC/RO shall document all 
efforts to comply with this instruction.

2.  After the above is complete, and 
regardless of whether additional records are 
obtained, the AMC/RO will refer the claims 
file to the examiner who conducted the 
February 2010 examination.  The examiner is 
to please provide a complete rationale for 
the positive nexus opinion proffered at the 
2010 examination, with particular attention 
to the 20+-year post-service history, during 
which, the Veteran reportedly worked in 
construction-an occupation that arguably 
would have stressed musculoskeletal and other 
body systems.  If the examiner who conducted 
the examination is no longer available, the 
claims file should be referred to an equally 
qualified physician examiner.  The claims 
file must be provided for review as part of 
any examination conducted.

Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left leg disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Veteran appeared at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

In August 2009, the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development and a VA examination.  The AMC/RO substantially 
complied with the remand, continued to deny the claim, and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The AMC/RO's October 2009 letter to the Veteran asked him to 
identify the names and addresses of any providers or facilities 
that may have treatment records related to him, and to send any 
records in his possession.  He did not respond to the letter in 
any manner.  Nonetheless, the Board notes that the May 1981 
Report Of Medical Examination For Discharge is not the last 
medical assessment of the Veteran's active service.  
Specifically, service treatment records dated in November 1981 
indicate that the appellant was to be referred to Medical and 
Physical Evaluation Boards for his left lower extremity disorder.  
The available service treatment records in the claims file do not 
include a report from either board that would indicate the 
medical status of any left leg disorder at separation.  Some of 
the Veteran's written submissions note a desertion or absence 
without leave.  The service personnel records are not in the 
claims file.

The February 2010 examination report notes that the examiner 
diagnosed lymphedema and opined that there was a 50-50 
probability the diagnosed disorder was related to the one for 
which the service treatment records note the Veteran was treated 
for during active service.  Rather than referring the examination 
report and claims file back to the examiner, see 38 C.F.R. § 4.2 
(2010), the AMC/RO rejected the opinion as unsupported finding 
that it did not address the 20-year hiatus between the Veteran's 
separation from active service and 2006, when he filed his claim.  
The Board also notes that the examiner did not address the 
Board's question whether there was pre-service existence of the 
same or similar symptomatology.  The examiner is advised that an 
adequate medical opinion contains a full explanation of the 
rationale for the opinion.  Conclusory opinions are rarely 
helpful for an informed appellate review.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall request National 
Personnel Records Center to provide the 
Veteran's service personnel records.  The 
Center shall also be asked to ascertain if 
there any clinical or inpatient records 
related to the Veteran that were generated at 
either Naval Hospital Camp Pendleton, 
California, and/or Naval Hospital, San Diego, 
California.  The AMC/RO shall document all 
efforts to comply with this instruction.

2.  After the above is complete, and 
regardless of whether additional records are 
obtained, the AMC/RO will refer the claims 
file to the examiner who conducted the 
February 2010 examination.  The examiner is 
to please provide a complete rationale for 
the positive nexus opinion proffered at the 
2010 examination, with particular attention 
to the 20+-year post-service history, during 
which, the Veteran reportedly worked in 
construction-an occupation that arguably 
would have stressed musculoskeletal and other 
body systems.  If the examiner who conducted 
the examination is no longer available, the 
claims file should be referred to an equally 
qualified physician examiner.  The claims 
file must be provided for review as part of 
any examination conducted.

Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.

The examiner is further advised that the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation of 
any diagnosed left lower extremity disorder is 
unknowable?  The Board notes that to be 
adequate, more than a conclusion needs to be 
expressed by the examiner that the etiology of 
a particular condition is not known or is 
unknowable.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Rather, a sufficient 
rationale and supporting explanation need to 
be provided that addresses such matters as 
whether there is inadequate factual 
information, whether the question falls within 
the limits of current medical knowledge or 
scientific development, whether the cause of 
the condition in question is truly unknowable, 
and whether the question is so outside the 
norm of practice that it is really impossible 
for the examiner to use his or her medical 
expertise and training to render an opinion.  
Jones v. Shinseki, 23 Vet. App. 382 (2010) (In 
order to rely on a statement that an opinion 
cannot be provided without resort to mere 
speculation, it must be clear that the 
procurable and assembled data was fully 
considered and the basis for the opinion must 
be provided by the examiner or be apparent 
upon a review of the record.).  The examiner 
is asked to attach a copy of his/her 
curriculum vitae to the report.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, AMC/RO must implement 
corrective procedures at once.

4.  Then review the Veteran's claim de novo in 
light of any additional evidence obtained. If 
the claim is not granted to his satisfaction, 
send him and his representative, if any, a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part. He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


